DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record, including Sujan et al. (PG Pub 2015/0345621) and Chunodkar et al. (PG Pub 2019/0338849), do not teach or render obvious all of an engine control module with a processing unit configured to calculate a plurality of offsets with respect to an isochronous speed of the vehicle based on the determined event, the offsets including a change in vehicle speed and a distance prior to a start of the event at which the change in vehicle speed is implemented, at least one of which is determined based on brake thermal efficiency of the vehicle such that the brake thermal efficiency remains at or above a threshold efficiency during the change in vehicle speed and the event, as is claimed in claim 1.  Claims 13 and 18 recite similar limitations.  Specifically, the prior art does not teach using the brake thermal efficiency to calculate the offsets such that the brake thermal efficiency remains at or above a threshold during the change in vehicle speed caused by the event.  

Claims 2-12, 14-17, and 19-23 are allowable based on their dependence on an allowed claim.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747